In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-163 CR

____________________


CARLOS CIBRIAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-02999




MEMORANDUM OPINION
 On March 27, 2008, the trial court sentenced Carlos Cibrian on a conviction for
delivery of a controlled substance.  Cibrian filed a notice of appeal on March 31, 2008.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On April 3, 2008, we notified the parties that we would dismiss the appeal unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered May 7, 2008
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.